Citation Nr: 1020208	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), to include an initial 
disability rating in excess of 30 percent prior to August 17, 
2007, and a disability rating in excess of 50 percent as of 
August 17, 2007.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from September 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee that established service connection for 
PTSD.  The Veteran disagreed with the 30 percent evaluation 
assigned for this disorder effective June 20, 2006.  In 
August 2008, the evaluation was increased to 50 percent 
effective August 17, 2007, and as such, the issue is as 
characterized above.    

The Veteran was scheduled for a Travel Board hearing at the 
Nashville, Tennessee RO in April 2010.  However, the Veteran 
failed to report to this hearing, and as of yet, VA has 
received no statement of good cause from the Veteran.  


FINDINGS OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, anxiety, depression, frequent panic attacks, 
sleep disturbances with nightmares, impaired grooming, and 
social isolation; it has not been manifested by occupational 
and social impairment with deficiencies in most areas, such 
as family relations, judgment or thinking, persistent 
suicidal ideation, obsessional rituals, impaired speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or an inability to establish 
and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating of 50 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for establishing entitlement to a disability 
rating in excess of 50 percent, at any time during the 
pendency of the Veteran's claim, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations for his PTSD in November 2006 and January 2009, 
and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the Veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 30 percent 
evaluation is provided for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Facts and Analysis

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected PTSD.  The 
Veteran was initially granted service connection for PTSD in 
the currently appealed July 2007 rating decision.  A 
disability rating of 30 percent was assigned under Diagnostic 
Code 9411, effective as of June 20, 2006.  VA received the 
Veteran's notice of disagreement to this decision in July 
2007, and in an August 2008 rating decision, the Veteran's 
disability rating was increased to 50 percent, effective as 
of August 17, 2007.  Since this grant did not constitute a 
full grant of the benefits sought on appeal, this claim is 
still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Board also notes that the Veteran was granted a 
total disability rating based on individual unemployability 
(TDIU) in a May 2009 rating decision, effective as of 
December 17, 2008.  

The record demonstrates that the Veteran checked himself into 
the PTSD program in April 2006.  A GAF score of 50 was 
assigned at this time, which is illustrative of any serious 
impairment in social, occupational or school functioning.  
The Veteran was noted to be suffering from nightmares and 
night sweats on occasion.  The Veteran also described social 
isolation aside from attending church often.  He also denied 
any other interests besides music.  Examination revealed the 
Veteran to be neatly groomed and casually dressed.  The 
Veteran was described as obviously anxious with agitated 
psychomotor behavior.  His affect was found to be restricted 
in range and intensity but his thought content was found to 
be appropriate.  Mood was noted to be anxious and the Veteran 
reported that he only felt calm when playing the guitar.  The 
Veteran denied feelings of hopelessness and current homicidal 
or suicidal thoughts.  However, it was noted that the Veteran 
had experienced suicidal ideations in the past.  The Veteran 
also reported having frequent panic attacks.  There was also 
no evidence of a thought disorder or hallucinations or 
delusions, and the Veteran's thought processes were found to 
be coherent and logical.  Finally, the examiner concluded 
that the Veteran was alert and oriented with fair judgment 
and good insight.  

The Veteran was afforded his first VA examination for PTSD in 
November 2006.  The Veteran was accompanied by his wife to 
the examination and he described their relationship as good.  
The Veteran was dressed appropriately with good hygiene and 
he had no speech problems.  The Veteran reported that he 
experienced anxiety, irritability, depression, sleep 
disturbance with frequent nightmares and night sweats.  He 
also described himself as an isolated individual avoiding 
crowds.  Examination revealed the Veteran to be alert and 
oriented to time, place and person.  The Veteran's thought 
processes appeared normal and the Veteran denied 
hallucinations, delusions, or homicidal and suicidal 
ideations.  Judgment revealed no impaired ability to manage 
daily living activities or make reasonable life decisions.  

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF score of 50.  The examiner concluded that the Veteran's 
psychosocial functioning and quality of life were impaired by 
his symptoms of PTSD.  The examiner noted that the Veteran's 
psychiatric impairments were quite significant.  

The record demonstrates that the Veteran continued to seek 
psychiatric treatment with VA for his PTSD.  According to a 
May 2007 psychiatric inpatient note, the Veteran was admitted 
for worsening depression with suicidal ideation and alcohol 
dependence.  Examination revealed the Veteran to be alert and 
oriented.  He was found to be somewhat disheveled with poor 
grooming, but it was noted that he just awoke from a nap.  
Thoughts were linear and logical and the Veteran is noted to 
have denied suicidal or homicidal ideations and 
hallucinations upon evaluation.  His affect was described as 
anxious and his judgment and insight were found to be poor.  
The Veteran was diagnosed with polysubstance dependence and a 
GAF score of 40 was assigned at this time, which is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A subsequent 
treatment note from June 2007 assigned a diagnosis of PTSD 
with a history of opioid abuse and assigned a GAF score of 
50.  

The Veteran was treated for increased panic attacks and 
problems sleeping in August 2007.  A GAF score of 45 was 
assigned.  In February 2008, the Veteran was found to be 
appropriately groomed.  The Veteran reported having problems 
with chronic anxiety and some depression.  The Veteran's 
speech was found to be of a normal rate and volume and his 
thought content was logical and coherent.  The examiner noted 
that the Veteran was anxious at the time of examination but 
his affect was of a full range.  The Veteran denied suicidal 
or homicidal ideations, but the examiner noted that he did 
have impaired insight, judgment and memory due to his PTSD.  
A June 2008 treatment record again notes that the Veteran was 
quite anxious.  The Veteran also described social isolation, 
but it was noted that the Veteran still attended church and 
enjoyed playing the guitar.  A diagnosis of PTSD with a GAF 
score of 50 was assigned at this time.  

The Veteran underwent a mental status examination with VA in 
September 2008.  He was noted to be poorly groomed with 
marginal hygiene.  Speech was found to be normal.  His mood 
was described as anxious but his affect was deemed to be 
full.  The examiner concluded that the Veteran was alert and 
oriented in all spheres.  There was no evidence of unusual 
thought content or process, and the Veteran denied 
hallucinations and suicidal or violent ideation.  His insight 
was found to be fair and the examiner concluded that there 
were no gross impairments of judgment.  His memory was also 
found to be intact.  A GAF score of 50 was again assigned to 
the Veteran.  

The record also contains a VA psychology note dated December 
2008.  The Veteran reported that he remained "quite 
anxious" with frequent panic attacks and flashbacks.  The 
Veteran also reported being irritable much of the time with 
frequent mood swings.  He was described as isolative, 
becoming quite nervous around other people.  The examiner 
concluded that the Veteran presented a constricted affect 
with some spontaneous speech.  The Veteran was described as 
anhedonic, although it was noted that he still enjoyed 
playing the guitar.  His concentration was found to be 
diminished.  The Veteran again denied acute suicidal intent, 
but it was noted that he had vague suicidal ideations at 
times.  There was no evidence of psychosis or a thought 
disorder.  The examiner assigned a GAF score of 45, and 
indicated that in his clinical judgment, the Veteran was 
totally and permanently disabled due to his combat-related 
PTSD, as evidence by his current and chronic symptoms, his 
occupational history, and his social isolation with an 
inability to tolerate social interactions.  

The Veteran was afforded an additional VA examination for his 
PTSD in January 2009.  The examiner noted that the Veteran 
had been married to his current wife since 2003.  His wife 
accompanied him to the examination and indicated that being 
married to the Veteran was like "walking on eggshells."  
The wife described the Veteran as irritable and noted a 
history of physical violence.  The Veteran also reported 
having two grown children with whom he had occasional 
contact, and three siblings which he felt close to despite 
only seeing them once a year.  The Veteran reported that he 
really did not have any close friends and that he preferred 
to stay at home.  However, the Veteran still indicated that 
he attended church.  

Examination revealed the Veteran to be somewhat disheveled 
with minimally adequate grooming.  There were no speech 
abnormalities and his affect was described as anxious.  The 
Veteran was found to be oriented to person, place, time and 
situation.  The Veteran described some chronic passive 
suicidal thoughts, but he indicated that he had never 
attempted to take his own life.  The Veteran reported that 
his sleep was poor due to nightly nightmares and he also 
endorsed poor concentration, poor energy and feelings of 
hopelessness, worthlessness and guilt.  The Veteran described 
having panic attacks every other day as well.  The examiner 
concluded that thought processes were goal-directed and 
logical with no signs of psychosis.  The Veteran also denied 
auditory or visual hallucinations.  There was evidence of 
some impairment to short-term recall.  

The examiner concluded that the Veteran suffered from PTSD 
and major depressive disorder that was directly related to 
his PTSD.  The examiner assigned a GAF score of 45.  The 
examiner opined that the Veteran suffered from moderate to 
severe social and occupational impairment.  The examiner 
further indicated that the Veteran was not employable at this 
time due to his current mental health symptoms.  

Having considered the above evidence, the Board concludes 
that the Veteran is entitled to an initial disability rating 
of 50 percent for his service-connected PTSD.  As already 
noted, the next-higher disability rating of 50 percent rating 
is warranted when there is evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The record contains an April 2006 treatment note that 
indicates that the Veteran suffered from frequent panic 
attacks.  The Veteran was also noted to have a restricted 
affect with an anxious mood.  The Veteran also described 
himself as socially isolated, aside from attending church.  
Subsequently, according to the November 2006 VA examination, 
the Veteran suffered from a depressed and anxious mood.  The 
Veteran again reported that he isolated himself from other 
individuals.  Finally, the examiner assigned a GAF score of 
50, which is illustrative of significant occupational and 
social impairment, and concluded that the Veteran's 
psychiatric impairments were quite significant.  Therefore, 
the evidence suggests that the Veteran suffered from 
occupational and social impairment, due to such symptoms as 
frequent panic attacks, disturbances of mood, and difficulty 
in establishing and maintaining effective work and social 
relationships, as of June 20, 2006.  As such, his disability 
rating is more appropriately reflected by a 50 percent 
disability rating, rather than a 30 percent rating, as of 
this time.  

However, the preponderance of the evidence demonstrates that 
the Veteran is not entitled to a disability rating in excess 
of 50 percent at any time during the pendency of his claim.  
A higher disability rating of 70 percent contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

According to the Veteran's April 2006 VA examination, the 
Veteran's thought content was appropriate and there was no 
evidence of a thought disorder.  He was also noted to have 
fair judgment and good insight.  VA examination in November 
2006 indicated that while the Veteran suffered from 
significant PTSD symptomatology, the Veteran's judgment 
revealed no impaired ability to manage daily living 
activities.  The Veteran was also noted to have a logical and 
coherent thought content in February 2008, and while the 
Veteran was found to have impaired judgment at this time, a 
September 2008 treatment record indicated that the Veteran 
did not suffer from gross impairment of judgment.  Finally, 
there was no evidence of a thought disorder upon treatment in 
December 2008 and the January 2009 VA examiner concluded that 
the Veteran's thought processes were goal-directed and 
logical with no signs of psychosis.  This evidence 
demonstrates that while the Veteran has suffered from 
impaired thinking and judgment as a result of his PTSD, it 
does not rise to the level of deficient judgment or thinking.  

The preponderance of the evidence of record also demonstrates 
that the Veteran has not suffered from deficiencies in most 
areas of his life due to suicidal ideations.  In April 2006, 
the Veteran denied any current suicidal thoughts.  The Board 
recognizes that the Veteran was noted to have sought 
treatment due to suicidal ideation and increasing depression 
in May 2007.  However, upon evaluation, the Veteran denied 
suffering from suicidal or homicidal ideations.  The Veteran 
again denied suicidal ideation upon treatment in June 2008 
and September 2008.  The Veteran did report passive or vague 
suicidal thoughts in December 2008 and January 2009, but the 
Veteran indicated that he had no actual intent and had never 
acted on these thoughts.  This evidence does not demonstrate 
that the Veteran has suffered impairment due to chronic 
suicidal ideation.  

According to the Veteran's November 2006 VA examination, the 
Veteran was married and he described his relationship as 
good.  This suggests that the Veteran did not have an 
inability to maintain effective relationships at this time.  
Likewise, the Veteran was noted to be married to his wife 
throughout the pendency of his claim.  According to the 
Veteran's January 2009 VA examination, the Veteran was still 
married to his current wife since 2003, and he had two grown 
children with whom he had occasional contact and three 
siblings which he reportedly felt close to despite only 
seeing them once a year.  This evidence demonstrates that the 
Veteran has not suffered from an inability to establish and 
maintain effective relationships.  

Finally, the Veteran's speech has never been found to be 
intermittently illogical, obscure or irrelevant.  The 
evidence also fails to suggest that the Veteran suffers near-
continuous panic or depression affecting his ability to 
function independently and appropriately.  Throughout the 
pendency of the claim, it has been noted that the Veteran 
attends church and enjoys playing the guitar.  The Veteran 
also reported having panic attacks every other day upon 
examination in January 2009.  This does not demonstrate that 
the Veteran has suffered from near continuous panic or 
depression.  In addition, the Veteran has always been found 
to be oriented to space, time and place, and there have been 
no findings of obsessional rituals which interfere with 
routine activities.  As such, the preponderance of the 
evidence demonstrates that the Veteran's PTSD has not been 70 
percent disabling at any time during the pendency of this 
claim.  

The Board notes that there is evidence of an occasionally 
disheveled appearance and occasional deficiencies in the 
Veteran's overall grooming.  However, this symptom alone does 
not demonstrate that the Veteran suffers from deficiencies in 
most areas of his life, including family relations, judgment 
and thinking.  As discussed above, the Veteran has maintained 
a marriage, stays in contact with his children and his 
siblings, does not suffer from grossly impaired judgment, and 
has never been found to have impaired thought processes.  As 
such, the preponderance of the evidence demonstrates that the 
Veteran is not entitled to a 70 percent disability rating, 
despite the occasional neglect of his personal appearance and 
hygiene.  

This conclusion is further supported by the near constant 
assignment of GAF scores between 45 and 50.  These scores are 
illustrative of serious impairment in social, occupational or 
school functioning.  A GAF score of 40 was assigned on a 
single occasion in May 2007, which represents major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking.  However, a treatment record 
in June 2007 again assigned a GAF score of 50.  Therefore, 
the Veteran's GAF scores have routinely been found to be 
between 45 and 50, which are not illustrative of major 
impairment in thinking, judgment or family relations.  

The Board recognizes that a Veteran need not exhibit "all, 
most, or even some" of the symptoms enumerated in the 
General Rating Formula for Mental Disorders to warrant the 
assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Rather, the criteria ("such symptoms 
as") provides guidance as to the severity of symptoms 
contemplated for each rating in addition to permitting 
consideration of other symptoms particular to the Veteran.  
Id.  In the present case, the Veteran has exhibited symptoms 
of anxiety, sleep impairment, depression, frequent panic 
attacks, impaired concentration, impaired judgment and social 
and occupational impairment.  These symptoms are more akin to 
the criteria necessary for a 50 percent disability rating 
outlined in the General Rating Formula for Mental Disorders.  

The Board also notes that the preponderance of the evidence 
demonstrates that the Veteran is not entitled to the highest 
disability rating of 100 percent for his PTSD at any time 
during the pendency of his claim.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.  

According to the April 2006 treatment record, the Veteran was 
neatly groomed and casually dressed, demonstrating that the 
Veteran was not unable to maintain minimal personal hygiene 
at this time.  The January 2009 VA examination also notes 
that while the Veteran was somewhat disheveled, he had 
maintained minimally adequate grooming.  The Veteran has also 
consistently denied suffering from delusions or 
hallucinations, and he has routinely been found to be free of 
gross impairment in thought processes or communication as 
well as disorientation.  Finally, the January 2009 VA 
examiner concluded that the Veteran only suffered from 
moderate to severe social and occupational impairment, rather 
than total occupational impairment.  The Board recognizes 
that a December 2008 VA psychology note indicates that the 
Veteran was totally and permanently disables due to his PTSD.  
However, the January 2009 VA examination noted that the 
Veteran had social relationships and that he was fully 
oriented.  This symptomatology is not illustrative of total 
social impairment.  Therefore, the preponderance of the 
evidence demonstrates that the Veteran is not entitled to a 
100 percent disability rating for his service-connected PTSD 
at any time during the pendency of the claim.  

The Board has also considered whether a claim for total 
disability benefits based on individual unemployability is 
warranted.  The Court has held that TDIU is an element of an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In the present case, the Veteran was granted a 
total disability rating based on individual unemployability 
(TDIU) in a May 2009 decision, effective as of December 17, 
2008 - the date the VA psychologist concluded that the 
Veteran was totally and permanently disabled as a result of 
his PTSD.  While the record demonstrates that the Veteran was 
unemployed prior to December 2008, there is no medical 
evidence of record relating this unemployment to the 
Veteran's PTSD.  According to a September 2008 mental status 
examination, the Veteran had normal speech, a full affect and 
no gross impairments of judgment.  The Veteran reported being 
unemployed since returning from Vietnam because of flashbacks 
and nightmares during this examination, but the examiner made 
no actual finding regarding the Veteran's unemployability.  
Therefore, the evidence does not suggest that the Veteran is 
entitled to TDIU benefits prior to December 2008.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
the Board has considered whether staged ratings, as 
enunciated by the Court in Fenderson v. West, may be in 
order.  See 12 Vet. App. 119 (1999).  However, as outlined in 
detail above, the preponderance of the evidence fails to 
suggest that the Veteran's PTSD has warranted a 70 percent 
disability rating at any time during the pendency of this 
claim, since he has not suffered from deficiencies in most 
areas, such as his family life, judgment or thinking.  The 
Veteran has maintained relationships with his wife, children 
and siblings and his thought processes have been found to be 
logical.  As such, staged ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to an 
initial disability rating of 50 percent for his service-
connected PTSD.  See 38 U.S.C. § 5107(b).  However, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to a disability rating in excess of 50 
percent for his PTSD, and as such, this claim must be denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD is granted.  

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


